[Cite as State v. Colquitt, 2022-Ohio-4448.]



                                      IN THE COURT OF APPEALS

                             TWELFTH APPELLATE DISTRICT OF OHIO

                                               WARREN COUNTY




 STATE OF OHIO,                                      :

        Appellee,                                    :     CASE NO. CA2022-05-028

                                                     :            OPINION
     - vs -                                                       12/12/2022
                                                     :

 PIERRE COLQUITT,                                    :

        Appellant.                                   :




      CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                           Case No. 21CR37718


David P. Fornshell, Warren County Prosecuting Attorney, and Kirsten A. Brandt, Assistant
Prosecuting Attorney, for appellee.

Christopher Bazeley, for appellant.



        PIPER, J.

        {¶1}     Appellant, Pierre Colquitt, appeals from the judgment of the Warren County

Court of Common Pleas. For the reasons discussed below, we affirm in part but reverse

Colquitt's conviction and remand the case for further proceedings.

        {¶2}     In the early morning hours of January 2021, Colquitt knocked on the front door

of Christopher Davis' residence to ask for directions. After getting directions from Davis,
                                                                    Warren CA2022-05-028

Colquitt returned to his vehicle but remained in his car on Davis' property. Davis' residence

was in an isolated rural area, and he found Colquitt's behavior and continued presence to

be unusual. Upon retrieving a firearm for protection, Davis called the police to report the

circumstances.

       {¶3}   Police Sergeant Nicholas Caito responded to the call. When Sergeant Caito

approached Colquitt's vehicle in his cruiser, Colquitt turned on his headlights and began to

drive toward Sergeant Caito. Sergeant Caito stepped out of his cruiser and positioned

himself behind his open driver-side door, directing Colquitt to stop his vehicle. Colquitt

continued to drive toward Sergeant Caito, forcing Sergeant Caito to jump back into his

cruiser to avoid being hit by Colquitt's vehicle, which struck the driver-side door of the

cruiser.

       {¶4}   Colquitt proceeded down the long driveway with Sergeant Caito in pursuit. A

high-speed chase involving two additional police vehicles ensued. After Colquitt crashed

his vehicle, he fled into a golf course while being chased on foot. Colquitt ignored several

commands to stop throughout the foot chase, and eventually one of the police officers

apprehended Colquitt by tackling him. A search incident to Colquitt's arrest yielded drug

paraphernalia and cocaine.

       {¶5}   Colquitt was charged with felonious assault, failure to comply, obstruction,

possession of cocaine, and possession of drug paraphernalia. Colquitt originally retained

counsel but later asked his counsel to withdraw from the case. At his arraignment, Colquitt

informed the court that he was representing himself. The court appointed Joseph Auciello,

Esq. as Colquitt's standby counsel. Eventually Colquitt was found guilty on all charges

except for felonious assault and was sentenced to 36 months in prison. Throughout the

trial, as well as during pre- and post-trial proceedings, both Colquitt and attorney Auciello

participated in various aspects of Colquitt's defense.

                                            -2-
                                                                     Warren CA2022-05-028

       {¶6}   Colquitt now appeals his conviction, raising four assignments of error for our

review. We address the assignments out of order, with the first and second assignments

discussed together.

       {¶7}   Assignment of Error No. 3:

       {¶8}   THE TRIAL COURT ERRED WHEN IT FAILED TO PROVIDE COLQUITT

WITH A COPY OF THE INDICTMENT PRIOR TO HIS ARRAIGNMENT.

       {¶9}   In his third assignment of error, Colquitt argues that the trial court erred in

failing to provide him with a copy of his indictment prior to his arraignment pursuant to

Crim.R. 10(A) and by failing to inform him of his rights pursuant to Crim.R. 10(C). He asserts

that these oversights "created confusion about his representation and prevented him from

preparing his case as his own attorney."

       {¶10} Crim.R. 10(A) provides that "[t]he defendant shall be given a copy of the

indictment" at the arraignment. In addition, when a defendant not represented by counsel

is brought before a court and called upon to plead, the judge “shall cause the defendant to

be informed” and “ shall determine that the defendant understands” that (1) he has a right

to retain counsel, (2) he has a right to counsel, and the right to secure counsel throughout

the proceeding, which will be assigned to him if he is unable to retain counsel, (3) he has a

right to bail, and (4) he need not make any statement at any point in the proceeding, but

any statement made can and may be used against him. Crim.R. 10(C).

       {¶11} Despite the mandatory language of the statute, Ohio courts have held that a

defendant must show some prejudice resulting from the arraignment in order to warrant

reversal. State v. Bonnell, 61 Ohio St. 3d 179, 182 (1991) (rejecting appellant's proposition

of law because appellant suffered no prejudice based on the trial court's failure to properly

follow the requirements of Crim.R. 10(A) and (C)); State v. Hawkins, 10th Dist. Franklin No.

97APA06-740, 1998 Ohio App. LEXIS 1111, *6 (1998) (finding that because appellant pled

                                            -3-
                                                                     Warren CA2022-05-028

not guilty, made no incriminating statements, and lost no crucial rights at his arraignment,

there was no prejudice); State v. Stuber, 71 Ohio App. 3d 86, 90 (3d Dist.1990) (finding that

"if indeed the trial court omitted some or all the requirements of Crim.R. 10 concerning

advice to him by the court of his rights in the proceedings to follow," appellant has suffered

no prejudice, and "without prejudice to appellant, the error claimed is harmless.").

       {¶12} Though Colquitt was never provided a copy of the indictment, the trial court

did read the charges to him. Colquitt argues that because he was not provided with a copy,

he was unable to prepare his case. Seeing as how Colquitt was informed of the charges at

the arraignment and plead not guilty, we find that Colquitt failed to demonstrate any

prejudice from not being provided with a copy of the indictment.

       {¶13} In that same vein, Colquitt fails to demonstrate how the trial court's failure to

comply with Crim.R. 10(C) resulted in any prejudice. Colquitt states that the court's failure

to advise him of his rights "created confusion about his representation" and "prevented him

from preparing his case as his own attorney."         While there was certainly confusion

surrounding Colquitt's pro se representation, the confusion was not the result of the court's

failure to advise him of his rights at the arraignment. Further, he made no incriminating

statements at the arraignment.       Accordingly, Colquitt's third assignment of error is

overruled.

       {¶14} Assignment of Error No. 4:

       {¶15} THE TRIAL COURT ERRED WHEN IT FOUND THAT COLQUITT WAS

FLEEING AFTER COMMITTING A FELONY UNDER R.C. 2921.331.

       {¶16} In his fourth assignment of error, Colquitt argues that the trial court erred by

finding Colquitt guilty of felonious failure to comply. Specifically, he argues that the court

erred when it "inferred" that Colquitt had cocaine in his possession at the time he fled from

the police.

                                            -4-
                                                                       Warren CA2022-05-028

       {¶17} Failure to comply is a misdemeanor unless it can be shown that the defendant

was fleeing immediately after committing a felony. R.C. 2921.331 states that no person

"shall operate a motor vehicle so as willfully to elude or flee a police officer after receiving

a visible or audible signal from a police officer to bring the person's motor vehicle to a stop."

R.C. 2921.331(B). The statute further states that "a violation of division (B) of this section

is a felony of the fourth degree if the jury or judge as trier of fact finds by proof beyond a

reasonable doubt that, in committing the offense, the offender was fleeing immediately after

the commission of a felony." R.C. 2921.331(C)(4). Colquitt does not dispute the court's

findings under division (B). He only takes issue with the state's evidence regarding division

(C)(4), arguing that the state failed to put forth evidence demonstrating that Colquitt was in

possession of cocaine at the time he fled from the police.

       {¶18} Whether the evidence presented is legally sufficient to sustain a verdict is a

question of law. State v. Erdmann, 12th Dist. Clermont Nos. CA2018-06-043 and CA2018-

06-044, 2019-Ohio-261, ¶ 21. On review, an appellate court examines the evidence "to

determine whether such evidence, if believed, would convince the average mind of the

defendant's guilt beyond a reasonable doubt." Id. Thus, we must ask ourselves whether,

"after viewing the evidence in a light most favorable to the prosecution, any rational trier of

fact could have found the essential elements of the crime proven beyond a reasonable

doubt." State v. Jenks, 61 Ohio St. 3d 259 (1991), paragraph two of the syllabus. We must

also "defer to the trier of fact on questions of credibility and the weight assigned to the

evidence." State v. Kirkland, 140 Ohio St. 3d 73, 93 (2014).

       {¶19} The state presented the testimony of Sergeant Caito, who testified to the

following. Sergeant Caito "received a dispatch for a suspicious person on [Davis'] property."

Dispatch described to Sergeant Caito that "something wasn't right" and that the person was

"possibly under the influence of drugs or alcohol." After locating Colquitt's vehicle on Davis'

                                              -5-
                                                                     Warren CA2022-05-028

property, Sergeant Caito "knew something was off just by the way the vehicle was being

operated and the mannerisms of the driver in the vehicle."

       {¶20} After Sergeant Caito told Colquitt to stop his vehicle, Colquitt drove into the

driver side door of Sergeant Caito's cruiser. Sergeant Caito pursued Colquitt, who drove at

speeds of 80 to 90 miles per hour while passing cars in the left lane on a double yellow line

road. The chase continued on foot with two police officers in pursuit. Sergeant Caito gave

orders to Colquitt to stop running, to get on the ground, and to show his hands. Sergeant

Caito eventually deployed his taser, but it had no effect. Colquitt then pulled his left hand

up to his face and appeared to put something in his mouth. Sergeant Caito deployed his

taster once more, with no effect, and then one of the police officers tackled Colquitt to the

ground. Sergeant Caito assisted the officer in securing Colquitt, and they immediately

searched his person. The search revealed both a pipe and a bag of cocaine.

       {¶21} Eric Wallace, one of the police officers involved, also testified. He stated that

while they were in pursuit of Colquitt on foot, Colquitt reached for something in his pocket.

At that point, Wallace drew his firearm and activated the light. He saw Colquitt with his

hand in his pocket. Colquitt pulled something out and "it appeared to [Wallace] that

[Colquitt] was smoking something." Ryan Frasher, the other police officer, testified that

while in pursuit of Colquitt on foot, Colquitt ignored commands from police to stop. At one

point, Colquitt did stop running, but "he was digging around in his pockets."

       {¶22} Based on this evidence, the trial court found that Colquitt "committed the

felony offense of possession of cocaine" and "that he was fleeing immediately after the

commission of that felony." The court stated that "[i]t's reasonable to infer, as I have done,

that [Colquitt] had possession of that cocaine at the time he started this venture of trying to

elude the police." Appellant argues that there was no evidence to show where the cocaine



                                             -6-
                                                                     Warren CA2022-05-028

came from, and that there was no evidence showing that Colquitt was in possession of the

cocaine while he was fleeing from the police. We find no merit to this argument.

       {¶23} There is no evidence to even remotely suggest that Colquitt did not possess

the cocaine when the chase commenced. Circumstantial evidence "is sufficient to sustain

a conviction if that evidence would convince the average mind of the defendant's guilt

beyond a reasonable doubt." State v. Shabazz, 146 Ohio St. 3d 404, 408 (2016). Further,

it is within the province of the factfinder to draw reasonable inferences from the evidence

presented. Id. Given that Sergeant Caito was in pursuit of Colquitt from the time he arrived

on Davis' property until the time Colquitt was apprehended on the golf course, it was

reasonable for the court to conclude that Colquitt was in possession of both the pipe and

the cocaine while he was fleeing from the police. We will not overturn a conviction on a

sufficiency-of-the-evidence claim unless reasonable minds could not reach the conclusion

reached by the trier of fact. State v. Tibbetts, 92 Ohio St. 3d 146, 162 (2001). Accordingly,

appellant's fourth assignment of error is overruled.

       {¶24} Assignment of Error No. 1:

       {¶25} THE TRIAL COURT ERRED BY ALLOWING COLQUITT TO REPRESENT

HIMSELF WITHOUT ENSURING THAT HIS WAIVER OF COUNSEL WAS KNOWINGLY,

VOLUNTARILY, AND INTELLIGENTLY MADE.

       {¶26} Assignment of Error No. 2:

       {¶27} THE TRIAL COURT ERRED IN THAT IT ALLOWED STANDBY COUNSEL

AND COLQUITT TO ENGAGE IN HYBRID REPRESENTATION.

       {¶28} In his first assignment of error, Colquitt argues that the trial court never

ensured that he fully understood and intelligently relinquished his right to counsel. Further,

Colquitt argues that the trial court never obtained a signed waiver of counsel. In his second

assignment of error, Colquitt asserts that he never waived his right to self-representation

                                            -7-
                                                                        Warren CA2022-05-028

and that the court erred in allowing Colquitt and attorney Auciello to engage in hybrid

representation.

                                    WAIVER OF COUNSEL

       {¶29} The Sixth Amendment guarantees that a defendant in a state criminal trial has

an independent constitutional right of self-representation. State v. Hundley, 162 Ohio St.

3d 509, 529 (2020). In serious offense cases, counsel shall be assigned "unless the

defendant, after being fully advised of his right to assigned counsel, knowingly, intelligently,

and voluntarily waives his right to counsel."1 CrimR. 44(A). A defendant's request to waive

this right to counsel must be unequivocal and must explicitly request self-representation.

State v. Cassano, 96 Ohio St. 3d 94, 100 (2002). The waiver of counsel "shall be in open

court and the advice and waiver shall be recorded." Crim.R. 44(C).

       {¶30} In serious offense cases, the waiver must also be in writing. Crim.R. 44(C).

The Ohio Supreme Court has held that "[w]hile literal compliance with Crim.R. 44(C) is the

preferred practice, the written waiver provision of Crim.R. 44 is not a constitutional

requirement, and, therefore * * * trial courts need demonstrate only substantial compliance."

State v. Martin, 103 Ohio St. 3d 385, 392 (2004). A trial court substantially complies with

Crim.R. 44(A) by "making a sufficient inquiry to determine whether the defendant fully

understood and intelligently relinquished his or her right to counsel." Id., reaffirming State

v. Gibson, 45 Ohio St. 2d 366 (1976), paragraph two of the syllabus; State v. Fluhart, 12th

Dist. Clermont No. CA2020-12-068, 2021-Ohio-3560, ¶ 27 ("To establish an effective

waiver of right to counsel, the trial court must make sufficient inquiry to determine whether

[a] defendant fully understands and intelligently relinquishes that right.").




1. A "serious offense" means any felony and any misdemeanor for which the penalty prescribed by law
includes confinement for more than six months.

                                               -8-
                                                                       Warren CA2022-05-028

       {¶31} There is a strong presumption against waiver of the right to counsel, and thus

Ohio courts generally assess the requirements of waiver under a totality of the

circumstances approach. State v. Kievman, 12th Dist. Clermont No. CA2013-11-081, 2014-

Ohio-3008, ¶ 15.     This approach requires that the judge "investigate as long and as

thoroughly as the circumstances of the case before him demand." Id. For the waiver to be

valid, it must be made "with apprehension of the nature of the charges, the statutory

offenses included within them, the range of allowable punishments thereunder, possible

defenses to the charges and circumstances in mitigation thereof, and all other facts

essential to a broad understanding of the whole matter." State v. Dinka, 12th Dist. Warren

No. CA2013-03-021, 2013-Ohio-4646, ¶ 16.

       {¶32} As a threshold matter, we note that Colquitt requested to represent himself

with appointed counsel assigned as standby counsel.             At arraignment, the trial court

informed Colquitt of the charges in the indictment. The trial court then asked Colquitt if he

needed the court to appoint an attorney to represent him. Colquitt responded, "No sir.

Currently I'm representing myself. I'll take a court appointed to assist me on standby if that's

okay with the court." In response, the trial court said, "Yes, we'll do that." There was no

further discussion at the arraignment regarding Colquitt's waiver of counsel.

       {¶33} At the start of Colquitt's pretrial hearing in October of 2021, the court

addressed Colquitt by stating, "You were arraigned in this court and an attorney was

appointed to represent you in this court. If you choose to represent yourself, we just have

to go over several things. And standby counsel, if you do represent yourself, is a good idea,

but it makes it very difficult for the attorney to do their job." Thereafter, Colquitt stated that

he "told the courts that I was representing myself [since] day one," and that "this court was

well aware that I'm representing myself * * * when I asked for standby counsel at this

indictment hearing." The judge, however, never advised Colquitt of his right to counsel nor

                                              -9-
                                                                      Warren CA2022-05-028

engaged in an inquiry to determine if Colquitt knowingly, intelligently, and voluntarily waived

his right to counsel pursuant to Crim.R. 44.

       {¶34} It is clear from these conversations with the trial court that Colquitt

unequivocally and explicitly asserted his right to self-representation, not only at the

arraignment, but at the pretrial hearing. However, the trial court failed to ensure in both

instances that Colquitt had a sufficient understanding of the danger and perils of self-

representation. While there is not a "prescribed formula or script" to be read to a defendant

who states that he wishes to proceed without counsel, the totality of the circumstances must

demonstrate that a defendant is "made aware of the dangers and disadvantages of self-

representation, so that the record will establish that 'he knows what he is doing and his

choice is made with eyes open.'" State v. Carney, 12th Dist. Warren No. CA2018-08-102,

2019-Ohio-1934, ¶ 12, quoting Faretta v. California, 422 U.S. 806, 835, 95 S.Ct. 2525,

(1974).

       {¶35} The Sixth Amendment does not require extensive warnings in every case, but

still, the trial court must provide warning to the defendant about the dangers of rejecting

counsel, as well as the difficulties of attempting to follow and understand procedural and

evidentiary rules without the assistance of counsel. See State v. Johnson, 112 Ohio St. 3d

210, 225 (2006). The Ohio Supreme Court has specified the necessity of meaningful

dialogue, emphasizing the need to tailor that dialogue to the specific individual based on

case specific circumstances. See State v. Gibson, 45 Ohio St. 2d 366, 371–378, (1976).

       {¶36} In this instance, there is no indication that the trial court discussed the dangers

and difficulties of self-representation with Colquitt at any time. A valid waiver "cannot be

inferred" when the court "has not engaged in any meaningful dialogue as to the inherent

risks of proceeding pro se." State v. Studer, 11th Dist. Portage No. 2020-P-0076, 2021-

Ohio-3177, ¶ 24. Further, the failure to fully advise or otherwise have a specific exchange

                                             - 10 -
                                                                     Warren CA2022-05-028

regarding the pitfalls of self-representation is not remedied by the appointment of standby

counsel. State v. Johnson, 12th Dist. Warren No. CA2015-09-086, 2016-Ohio-7266, ¶ 148

(Piper, J., concurring in judgment only), citing State v. Bizzell, 12th Dist. Clinton No.

CA2006-04-015, 2007-Ohio-2160, ¶ 20.

       {¶37} The trial court failed to make certain that Colquitt knowingly, intelligently, and

voluntarily waived his right to counsel, and thus the court did not substantially comply with

Crim.R 44(A). Additionally, the record does not show that Colquitt signed a waiver at his

arraignment, at his pretrial hearing, or at any other point in time. Prior to trial commencing,

Colquitt informed the court that he still had "the paperwork that I got from the court that I

never filled out to even make [attorney Auciello] officially my standby attorney." The court

did not address this and did not have Colquitt execute a waiver prior to proceeding with the

trial. When substantial compliance is not demonstrated, then the failure to file a written

waiver becomes reversible error. State v. Schleiger, 141 Ohio St. 3d 67, 71 (2014) ("If

substantial compliance is demonstrated, then the failure to file a written waiver is harmless

error."). Thus, in representing himself, Colquitt did so without being properly advised and

without executing a proper waiver of the right to counsel.

                   WAIVER OF RIGHT TO SELF-REPRESENTATION

       {¶38} This is not the end of our analysis, however. At the October pretrial hearing,

Colquitt stated, "I want to make sure that it's on the record that I am representing myself

and [attorney Auciello] is standby counsel. And as long as he's doing what I ask him to do,

I'm going to be letting him address the court." At a later point during the hearing, the court

asked Colquitt who he wanted to conduct the jury selection, and Colquitt responded, "[l]ike

I said, I will allow Mr. Auciello to conduct everything as long as it's in accordance with what

me and him discussed," and that "[attorney Auciello] is going to be taking care of everything

and I'm going to sit here nice and quietly as long as he's presenting the case in the manner

                                            - 11 -
                                                                     Warren CA2022-05-028

that I feel fit to – you know – my defense." Colquitt continued by stating that he was "going

to let [attorney] Auciello do his thing as far as what he does because he's professional and

he knows how things is supposed to be going. And if I am found guilty, I will be able to

have ineffective assistance of counsel if he did some things that was not done accordingly."

       {¶39} The state argues that through these statements, Colquitt waived his

previously asserted right to self-representation. A defendant can waive their right to self-

representation by "accepting defense counsel's assistance and allowing [counsel] to

participate at trial." State v. Beamon, 12th Dist. Butler No. CA2018-04-065, 2019-Ohio-443,

¶ 17 (finding that the appellant "abandoned any intention to represent himself when he did

not pursue the issue of self-representation" after the trial court denied his request). Even if

the right to self-representation is unequivocally asserted, the defendant can waive that right

through "subsequent conduct indicating he is vacillating on the issue or has abandoned his

request altogether." State v. Patterson, 3rd Dist. Hancock No. 5-19-34, 2020-Ohio-1437, ¶

16.

       {¶40} Colquitt's statements, standing alone, may have indicated that Colquitt was

vacillating on the issue. However, Colquitt reasserted his right to self-representation at the

beginning of the pretrial hearing and then several more times in later proceedings. At the

bench trial, he stated that attorney Auciello "was always appointed as standby" and that

attorney Auciello "just found out today that he thought he was first chair."

       {¶41} A waiver of the right to self-representation may be found "if it reasonably

appears to the court that defendant has abandoned his initial request to represent himself."

Brown v. Wainwright, 665 F.2d 607, 611 (5th Cir. 1982). Colquitt repeatedly referenced

self-representation at every stage of the proceedings, and he continued to actively

participate in his defense. See United States v. Balogun, 5th Cir. No. 98-20855, 2000 U.S.

App. LEXIS 39934, *3–4 (July 18, 2000) (finding that because Balogun never stopped

                                            - 12 -
                                                                                  Warren CA2022-05-028

representing himself at trial, he did not waive his right to self-representation by permitting

standby counsel to participate at trial). Colquitt made sure to put it on the record at the

pretrial hearing that he was "representing himself" and informed the court that while

representing himself, he would allow attorney Auciello to represent him in certain matters

as long as Colquitt approved of his course of action. Thus, it does not "reasonably appear"

that Colquitt abandoned his request to represent himself. It is clear, however, that Colquitt

was never made aware of the limited role of standby counsel if Colquitt was representing

himself.

                                     HYBRID REPRESENTATION

        {¶42} The Ohio Supreme Court has held that the court is permitted to appoint

standby counsel to aid the accused if and when the accused requests help, but "there are

limits on how actively standby counsel can be involved." State v. Hackett, 164 Ohio St. 3d

74, 77 (2020). A criminal defendant "has the right to representation by counsel or to

proceed pro se with the assistance of standby counsel," but these two rights are

"independent of each other and may not be asserted simultaneously." 2 (Emphasis added.)

State v. Martin, 103 Ohio St. 3d 385, 391 (2004).                     The circumstances and analysis

presented herein are similar to those in Martin, where the Ohio Supreme Court affirmed the

Eighth District's reversal of the defendant's convictions because the trial court allowed both

the defendant and counsel to play active roles in Martin's representation.




2. The Ohio Supreme Court has noted the importance for trial courts to explicitly define the role standby
counsel will play in the proceedings and to ensure that the defendant understands the role of standby counsel.
Hackett at 80. Allowing standby counsel to be overly involved and function as co-counsel with the defendant
can (1) create "confusion as to who is the ultimate decision maker," which can lead to ethical concerns for
counsel and courtroom-management challenges for the judge, (2) blur the boundaries between self-
representation and hybrid representation, which "complicates the question of whether the defendant has
waived the right to representation," and (3) "if standby counsel is too actively involved, a defendant's right to
self-representation may be violated." Id. at 77.


                                                     - 13 -
                                                                     Warren CA2022-05-028

       {¶43} Because the right to proceed pro se with standby counsel and the right to be

represented by counsel are two independent rights, an accused has no right to act as co-

counsel with the attorney representing him. Id. at 390–391. While the role that standby

counsel can play in a proceeding is left to the discretion of the trial court, the Ohio Supreme

Court has noted the importance for trial courts to explicitly define the role standby counsel

will play in the proceedings and to ensure that the defendant understands the role of

standby counsel. Hackett at 80.

       {¶44} Throughout these proceedings, Colquitt and attorney Auciello took on various

aspects of Colquitt's defense. Colquitt advocated for a bond modification, a separate

hearing to review the police dashcam footage, a second motion to dismiss, a continuance

of the sentencing date, and a motion for reconsideration. Attorney Auciello argued a motion

for a speedy trial violation, argued against the issuance of a warrant, made a motion for

dismissal, objected to testimony during trial, and performed the direct and cross-

examination of witnesses. While it is true that attorney Auciello conducted most of the trial

proceedings, Colquitt appeared to remain in control and at times actively participated pro

se. Conversations between the court, Colquitt, and attorney Auciello reveal that Colquitt

and attorney Auciello both advocated on Colquitt's behalf. These conversations, however,

do not clarify attorney Auciello's role.   Throughout the proceedings, Colquitt, attorney

Auciello, and the court referred to attorney Auciello as "his attorney" and "defense counsel"

multiple times, but also referred to attorney Auciello as "standby counsel" numerous times.

       {¶45} At trial, after Colquitt made a lengthy address to the court, the court asked

Colquitt, "do you want standby counsel to make an opening statement for you?" After the

state rested, Colquitt addressed the court, and the court asked Colquitt if he was "testifying"

or "making a legal argument on [his] own behalf." The court instructed Colquitt to "concur

with your standby counsel if you'd like" in deciding whether or not to testify. The court then

                                            - 14 -
                                                                      Warren CA2022-05-028

explained to Colquitt how a legal argument would not be considered as evidence but would

be considered in applying the law to the case.

       {¶46} The court also described to Colquitt the purpose of closing arguments,

informing Colquitt that it would "give Mr. Auciello or [Colquitt] an opportunity to make a

closing as well," later suggesting to Colquitt that "if you let [attorney Auciello] make the

closing, he can do it from an attorney's perspective and then you can supplement it." At the

end of the trial, in a discussion of Colquitt's jail time credit, the court allowed Colquitt to

dispute the state's calculated time and then stated, "I'm going to go with 23 days. Do you

have any comment on that, Mr. Auciello? I've already heard Mr. Colquitt's."

       {¶47} We are not convinced by the state's argument that the trial court only

"accommodated Colquitt in making a thorough record of his complaints." The court allowed

both Colquitt and attorney Auciello to substantially participate in Colquitt's defense, and thus

it is unclear whether the court viewed Colquitt as a pro se defendant with standby counsel

or a defendant who was represented by counsel.

       {¶48} At some point early on in this case, the trial court should have clarified with

both Colquitt and attorney Auciello what their respective roles would be. Colquitt repeatedly

and continuously expressed his desire to represent himself, and the trial court should have

"explicitly define[d] the role standby counsel [would] be playing in the proceedings and

ensure[d] that the defendant underst[ood] this role." Hackett at 80. This is the precise

purpose of the waiver requirement—to "ensure knowing and intelligent waiver of counsel"

and to "decrease the uncertainty created by [a] court's lack of guidance." Id. at 88 (Stewart,

J., concurring) (agreeing with the majority but writing separately to address the role standby

counsel should play).

       {¶49} A trial court, in evaluating a defendant's request to represent himself “must

'traverse . . . a thin line' between improperly allowing the defendant to proceed pro se,

                                             - 15 -
                                                                     Warren CA2022-05-028

thereby violating his right to counsel, and improperly having the defendant proceed with

counsel, thereby violating his right to self-representation." Fields v. Murray, 49 F.3d 1024,

1029 (4th Cir. 1995). Here, the trial court permitted hybrid representation which was neither

a clear pro se representation with standby counsel nor a representation directed by counsel.

If Colquitt was representing himself, the court improperly allowed him to do so by failing to

substantially comply with Crim.R. 44(A).      If Colquitt was represented by counsel, the

representation was of the hybrid variety, which does not fulfill the requirements of the Sixth

Amendment. Martin at 391. Accordingly, Colquitt's first and second assignments of error

are well-taken and are therefore sustained.

                                       CONCLUSION

         {¶50} We find Colquitt was not prejudiced by the failure to provide a copy of the

indictment prior to arraignment and that there was sufficient evidence for the court to find

him guilty of felonious failure to comply. However, Colquitt's right to self-representation was

compromised by the court's failure to substantially comply with Crim.R. 44(A) and by

allowing hybrid representation. Accordingly, we reverse Colquitt's conviction and remand

the case for further proceedings. If the matter proceeds to trial, and the defendant requests

to represent himself, the court must ensure that he has validly waived his right to counsel.

Further, if the trial court decides to appoint standby counsel, the court must clearly define

the roles of both the defendant and standby counsel and conduct the trial according to those

roles.

         {¶51} Judgment affirmed in part and reversed in part.         We vacate Colquitt's

conviction and sentence and remand for a new trial.


         M. POWELL, P.J., and HENDRICKSON, J., concur.




                                            - 16 -